Citation Nr: 1019470	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
August 16, 2007, and greater than 10 percent thereafter, for 
low back strain. 

2.  Entitlement to an initial compensable rating for 
helicobacter pylori (H. pylori). 

3.  Entitlement to an initial compensable rating for post-
inflammatory hyperpigmentation.

4.  Entitlement to an initial rating greater than 30 percent 
prior to December 18, 2008, and greater than 50 percent 
thereafter, for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable rating for 
abdominal scar, residuals of a cesarean section.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

7.  Entitlement to service connection for bilateral shin 
splints.

8.  Entitlement to service connection for a left hip quad 
strain.

9.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

10.  Entitlement to service connection for a stomach ulcer.

11.  Entitlement to service connection for residuals of a 
fracture of the right 5th toe.

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for a bilateral 
toenail disability.

14.  Entitlement to service connection for a disability 
manifested by an abnormal pap test.

15.  Entitlement to service connection for a disability 
manifested by an ovarian cyst.

16.  Entitlement to service connection for a disability 
manifested by constipation.

17.  Entitlement to service connection for hemorrhoids.

18.  Entitlement to service connection for a left knee 
disability.

19.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to 
November 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2007, the RO granted the Veteran's claims of service 
connection for low back strain, H. pylori, and post-
inflammatory hyperpigmentation, and assigned noncompensable 
disability evaluations, effective November 4, 2006.  The RO 
also denied the Veteran's claims of service connection for 
left hip quad strain, GERD, stomach ulcer, residuals of a 
fractured right 5th toe, neck strain, bilateral toenail 
disability, abnormal Pap test, ovarian cyst, constipation, 
hemorrhoids, right and left knee disabilities, and sinusitis. 

In March 2008, the RO granted, in pertinent part, the 
Veteran's claim of service connection for PTSD and assigned a 
30 percent disability evaluation effective November 4, 2006.  
The RO also granted the Veteran's claim of service connection 
for an abdominal scar and assigned a noncompensable 
disability rating effective November 4, 2006.  In addition, 
the RO denied the Veteran's claim of service connection for 
bilateral shin splints.

In April 2008, the RO granted the Veteran an increased 10 
percent rating for her low back strain effective August 16, 
2007.  In February 2009, the RO granted the Veteran an 
increased 50 percent rating for PTSD effective December 18, 
2008.   The Veteran has continued her appeals for higher 
disability ratings for these claims.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that, in Rice v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that a TDIU claim cannot be considered separate and apart 
from an increased rating claim.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Instead, the Court held that a TDIU 
claim is an attempt to obtain an appropriate rating for a 
service-connected disability.  The Court also found in Rice 
that, when entitlement to a TDIU is raised during the 
adjudicatory process of the underlying disability, it is part 
of the claim for benefits for the underlying disability.  The 
record in this case indicates that the Veteran has asserted 
that she is not employable by reason of her service-connected 
disabilities.  

Further development of the evidence also is required before 
the Board can adjudicate the Veteran's increased rating 
claims and her service connection claims for bilateral shin 
splints, left hip quad strain, GERD, stomach ulcer, residuals 
of a fracture of the right 5th toe, neck strain, 
constipation, hemorrhoids, left knee disability, and for 
sinusitis.  All of these claims, and the inferred TDIU claim, 
are addressed in the REMAND section of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the Veteran has a bilateral toenail disability which is 
related to active service.

2.  There is no competent medical evidence indicating that 
the Veteran has a disability manifested by an abnormal pap 
smear which is related to active service.

3.  There is no competent medical evidence indicating that 
the Veteran has a disability manifested by an ovarian cyst 
which is related to active service.




CONCLUSIONS OF LAW

1.  A bilateral toenail disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306 
(2009).

2.  A disability manifested by an abnormal pap test was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306 (2009).

3.  A disability manifested by an ovarian cyst was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in December 2006 and 
November 2007 from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims for increased 
disability evaluations and entitlement to service connection, 
as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence.  In addition, these 
letters explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that were the basis of this appeal were decided 
after the issuance of an initial appropriate VCAA notice.  As 
such, the appellant has not been prejudiced and there was no 
defect with respect to the timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  

With regard to the duty to assist, the Board notes that the 
claims file contains the Veteran's service treatment records 
and reports of VA and private post-service treatment and 
examination.  Additionally, the claims files contain the 
Veteran's own statements in support of her claims.  The Board 
has reviewed such statements carefully and concludes that she 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  The record 
also shows that the Veteran has been examined by VA in 
connection with her claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues.

Based on the foregoing, the Board finds that all relevant 
facts have been developed properly and sufficiently in this 
appeal.  No further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of the evidence against the Veteran's 
claims of service connection for a bilateral toenail 
disability, a disability manifested by an abnormal Pap test, 
and a disability manifested by an ovarian cyst.   38 C.F.R. 
§ 3.102.  The Veteran alleges that she has a bilateral 
toenail disability, a disability manifested by an abnormal 
Pap test, and a disability manifested by an ovarian cyst 
which are causally related to her military service.  In this 
regard, the Board notes that the Veteran's service treatment 
records confirm that she had an abnormal Pap test in February 
2004.  In addition, these records indicate that the Veteran 
had a small left ovarian cyst upon ultrasound evaluation in 
service.  The Veteran's service treatment records do not show 
treatment of the feet or toes, however.  Similarly, service 
treatment records do not show that the Veteran was treated 
for complaints or a chronic disability related to her 
abnormal Pap test or ovarian cyst during service, and notes 
that a colposcopy biopsy of the cervix was negative for 
dysplasia and additional in-service Pap tests were normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the Veteran's service and the disability . 
. .").  

Furthermore, the Veteran's post-service treatment records are 
negative for evidence of bilateral toenail disability, a 
disability manifested by an abnormal Pap test, and a 
disability manifested by an ovarian cyst.  Although the 
Veteran complained of continued discoloration of the toenails 
and missing toenails at a January 2007 VA examination, there 
is no evidence of a current bilateral toenail disability.  
Similarly, there is no evidence of a disability manifested by 
an abnormal Pap test or a disability manifested by an ovarian 
cyst in the medical evidence of record.  Likewise, the 
Veteran acknowledges that she knows of no current disability 
manifested by the in-service abnormal Pap test and reported 
that she had no complaints or diagnosis related to the 
ovarian cyst found during her military service; the Veteran 
has not complained of or been treated for related chronic 
disabilities since her military service.  See Savage, 10 Vet. 
App. at 495-98 (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

Significantly, at the Veteran's January 2007 VA examinations, 
the examining physician found that the Veteran did not have a 
bilateral toenail disability, a disability manifested by an 
abnormal Pap test, and a disability manifested by an ovarian 
cyst, which were related to the Veteran's military service.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  According to the VA 
examiners, there was no evidence of any current toenail 
disability, a cervical disability, or any ovarian cysts.  
Examination of the feet and toes were normal.  Her 
contemporaneous Pap test was normal.  There also was no 
evidence of a current ovarian cyst or related symptoms.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"

The Board finds that the January 2007 VA examinations must be 
given great probative weight because they were based on a 
review of the entire record and full examination, as well as 
accompanied by an explanation of the rationale.  The VA 
examination reports concluded, with a clear basis and 
rationale, that there was no evidence of bilateral toenail 
disability, a disability manifested by an abnormal Pap test, 
or a disability manifested by an ovarian cyst.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
she has the expertise required to offer an opinion regarding 
any causal relationship between her claimed bilateral toenail 
disability, a disability manifested by an abnormal Pap test, 
and a disability manifested by an ovarian cyst and her active 
service.  While the Veteran's contentions have been 
considered carefully, these contentions are outweighed by the 
medical evidence of record.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral toenail 
disability is denied.

Entitlement to service connection for a disability manifested 
by an abnormal pap test is denied.

Entitlement to service connection for a disability manifested 
by an ovarian cyst is denied.


REMAND

The Veteran and her representative essentially contend that 
her service-connected low back strain, H. pylori, post-
inflammatory hyperpigmentation, PTSD, and abdominal scar are 
worse than currently evaluated.  The Board acknowledges that 
the Veteran was afforded VA examinations most recently in 
January 2007, January 2008, and February 2008.  Copies of the 
examination reports are associated with her claims file.  In 
this regard, it is noted that the Court in Green stated that 
the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   In order to evaluate 
effectively the Veteran's service-connected low back strain, 
H. pylori, post-inflammatory hyperpigmentation, PTSD, and 
abdominal scar, residuals of a cesarean section, more recent 
objective characterizations of these conditions and their 
associated symptomatology are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  

The Board also notes that, although the Veteran was afforded 
with VA examinations in connection with her service 
connection claims for bilateral shin splints, a left hip quad 
strain, GERD, a stomach ulcer, residuals of a fracture of the 
right 5th toe, neck strain, constipation, hemorrhoids, a left 
knee disability, and sinusitis, none of these examinations 
addressed whether any of these claimed disabilities were 
related to active service.  In this regard, the Board 
acknowledges that the Veteran's service treatment records do 
not show all of these disabilities but notes that they were 
shown as diagnosed by history or physical findings upon VA 
examination.  Nevertheless, the Veteran contends that, even 
absent an acute event or injury during service, her 
cumulative active service resulted in her current bilateral 
shin splints, a left hip quad strain, GERD, a stomach ulcer, 
residuals of a fracture of the right 5th toe, neck strain, 
constipation, hemorrhoids, a left knee disability, and 
sinusitis, if any.  Moreover, the Board notes that service 
connection already is in effect for H. pylori.  It is unclear 
whether the Veteran's claimed GERD and stomach ulcer are 
symptoms of or secondary to her service-connected H. pylori.  

VA is precluded from compensating the Veteran for the very 
same symptoms as those that are part and parcel of her 
already service-connected disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).   VA adjudicators may consider 
only independent medical evidence to support their findings.  
They may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA always is free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that the Veteran should be afforded a VA examination in 
order to determine the nature and etiology of her bilateral 
shin splints, a left hip quad strain, GERD, a stomach ulcer, 
residuals of a fracture of the right 5th toe, neck strain, 
constipation, hemorrhoids, a left knee disability, and 
sinusitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 
(2006).  

As noted in the Introduction, a review of the record 
reasonably raises a claim of entitlement to a TDIU.  It 
appears that the Veteran essentially contends that she is 
entitled to a TDIU because his service-connected disabilities 
preclude her from securing or following substantially gainful 
employment.  Because the Veteran's TDIU claim is reasonably 
raised by a review of the record in this case, and because 
she has not been advised of the requirements for 
substantiating such a claim, the Board finds that, on remand, 
the RO/AMC should issue appropriate VCAA notice on this 
claim.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's claim of entitlement to a TDIU.  
A copy of this notice letter should be 
included in the claims file.

2.  Contact the Veteran and/or her 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated her for low back strain, H. 
pylori, post-inflammatory 
hyperpigmentation, PTSD, an abdominal 
scar, bilateral shin splints, left hip 
quad strain, GERD, a stomach ulcer, 
residuals of a fracture of the right 5th 
toe, constipation, hemorrhoids, a left 
knee disability, and/or sinusitis since 
her separation from active service.  
Obtain all VA treatment records that have 
not been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.

3.  Then, schedule the Veteran for 
appropriate examination(s) to determine 
the current nature and severity of her 
service-connected low back strain, H. 
pylori, post-inflammatory 
hyperpigmentation, and PTSD.  The claims 
file must be provided for the examiner(s) 
to review at each examination.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

For the service-connected low back 
strain, all appropriate testing, to 
include range of motion (in degrees), 
should be conducted to determine the 
current nature and severity of the 
Veteran's service-connected low back 
strain.  

For the service-connected H. pylori, all 
appropriate testing should be conducted 
to determine the current nature and 
severity of the Veteran's service-
connected low back strain.  The 
examiner(s) should state whether the 
Veteran experiences any current symptoms 
of chronic gastritis with small nodular 
lesions due to her service-connected H. 
pylori.

For the service-connected post-
inflammatory hyperpigmentation and 
abdominal scar, all appropriate testing 
should be conducted to determine the 
current nature and severity of these 
service-connected skin disabilities.  The 
examiner(s) should state what percentage 
of the Veteran's body is affected by her 
service-connected post-inflammatory 
hyperpigmentation.  The examiner(s) also 
should state whether the Veteran's 
service-connected post-inflammatory 
hyperpigmentation requires the use of 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs and, if 
so, for how long (in terms of weeks of 
treatment within the last 12 months).

For the service-connected PTSD, all 
appropriate testing should be conducted 
to determine the current nature and 
severity of the Veteran's service-
connected PTSD.

4.  Schedule the Veteran for appropriate 
VA examination(s) to determine the nature 
and etiology of her claimed bilateral 
shin splints, left hip quad strain, 
residuals of a fracture of the right 5th 
toe, neck strain, and left knee 
disability, if any.  The Veteran also 
should be scheduled for appropriate VA 
examination(s) to determine the nature 
and etiology of her claimed GERD, stomach 
ulcer, constipation, and hemorrhoids.  
The Veteran should be scheduled for 
appropriate VA examination(s) to 
determine the nature and etiology of her 
claimed sinusitis as well.  The claims 
file must be provided for the examiner(s) 
to review at each examination.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

For the claimed orthopedic disabilities, 
the examiner(s) must identify, if 
possible, all orthopedic disabilities of 
the feet, hips, neck, and knees 
experienced by the Veteran.  Based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner(s) should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that any current bilateral 
shin splints, left hip quad strain, 
residuals of a fracture of the right 5th 
toe, neck strain, and left knee 
disability, if diagnosed, are related to 
her active service.  

For the claimed gastrointestinal 
disabilities, the examiner(s) must 
identify, if possible, all 
gastrointestinal disabilities experienced 
by the Veteran including, but not limited 
to, GERD, stomach ulcer, constipation, 
and hemorrhoids.  Based on a review of 
the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that any 
GERD, stomach ulcer, constipation, and 
hemorrhoids, if diagnosed, are related to 
active service.  The examiner(s) also is 
asked to distinguish between any 
symptomatology related to these claimed 
disabilities and the Veteran's service-
connected H. pylori, if possible.

For the claimed sinusitis, based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner(s) is asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent or greater probability) that 
any sinusitis, if diagnosed, is related 
to active service.

5.  Then, schedule the Veteran for an 
examination to determine the impact of 
her service-connected disabilities on her 
employability.  The claims file must be 
made available to the examiner(s) for 
review.  The examiner is asked to obtain 
a complete occupational history from the 
Veteran, if possible, and to opine 
whether, following a review of the claims 
file and physical examination of the 
Veteran, the Veteran's service-connected 
disabilities, alone or in combination, 
render her unable to secure or follow a 
substantially gainful occupation (more 
than marginal employment).  A complete 
rationale must be provided for any 
opinion(s) expressed.  If the requested 
opinion(s) cannot be provided, then the 
examiner(s) must explain why in his or 
her examination report.

6.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims file to the 
examiner(s) and request that the 
questions to answered so that the report 
is adequate for rating purposes.

7.  Thereafter, readjudicate the 
Veteran's higher initial rating claims 
for low back strain, H. pylori, post-
inflammatory hyperpigmentation, PTSD, and 
an abdominal scar and the Veteran's 
service connection claims currently on 
appeal.  The RO also should adjudicate 
the inferred claim of entitlement to a 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


